—Order, Supreme Court, New York County (Harold Tompkins, J.), entered June 17, 1999, which granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs motion for further discovery, unanimously affirmed, without costs.
The court properly dismissed plaintiffs sex and age discrimination claims. Defendant met its burden of rebutting plaintiffs prima facie case of discrimination by showing that plaintiff was terminated because of an act of misconduct, which act plaintiff has not denied. In response, plaintiff failed to adduce evidence sufficient to raise a triable issue of fact as to her contention that the reason stated by defendant was pretextual (see, Scott v Citicorp Servs., 91 NY2d 823; Ferrante v American *58Lung Assn., 90 NY2d 623, 629; Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937, 939; DeMay v Miller & Wrubel, 262 AD2d 184).
Denial of plaintiffs motion for further discovery was a proper exercise of the court’s broad discretion (see, Coudert Bros. v Malmrose, 268 AD2d 261), given the extensive discovery that had already taken place.
We have considered and rejected plaintiffs remaining claims. Concur — Mazzarelli, J. P., Lerner, Rubin, Buckley and Friedman, JJ.